Citation Nr: 1620705	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for status post right Achilles tendon repair (hereinafter right ankle disorder), to include as secondary to service-connected right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for status post MCL repair of the right knee (hereinafter right knee disability), to exclude the period of temporary total evaluation for convalescence under 38 C.F.R. § 4.30 from October 30, 2013 through January 31, 2014.  

3.  Entitlement to an evaluation in excess of 30 percent for right knee instability associated with right knee disability prior to July 1, 2016, and in excess of 10 percent thereafter.

4.  Entitlement to a total disability rating (TDIU) based on individual unemployability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right ankle disorder and denied increased evaluations for the Veteran's right knee disability and instability, respectively.  The Veteran timely appealed those issues.

Respecting the Veteran's right knee claim, that claim stems from a claim for increased evaluation that was received August 9, 2013; at the time of that claim, the Veteran's right knee disability was rated as 10 percent disabling, and his separate right knee instability was rated as 30 percent disabling.  

During the pendency of the appeal, the AOJ proposed a reduction of the Veteran's right knee instability from 30 percent to 10 percent disabling, in an April 2015 rating decision.  The Veteran was notified of that proposed reduction in a May 2015 letter and in a May 2015 correspondence, he requested a pre-determination hearing respecting that proposed reduction; the Veteran participated in a Decision Review Officer (DRO) hearing respecting that issue-as well as his increased evaluation claims for his right knee-in October 2015.  In an April 2016 rating decision, the AOJ finalized the reduction of the Veteran's right knee instability from 30 percent disabling to 10 percent disabling, effective July 1, 2016.  The Board has recharacterized the right knee instability issue on appeal in order to comport with that decision.  

Likewise, in an August 2014 rating decision, the Veteran's right knee disability was awarded a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for the period of October 30, 2013 through January 31, 2014; the Board has also recharacterized that issue on appeal in order to comport with that award of benefits.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2016; a transcript of that hearing is associated with the claims file.

The issues of service connection for a left knee disorder as secondary to service-connected right knee disability and an effective date prior to December 16, 2009, for the awards of service connection for right knee disability and right knee instability, to include whether there was clear and unmistakable error (CUE) in a previous March 1994 rating decision, have been raised by the record in a December 2015 notice of disagreement, VA Form 21-0958, and in an October 2015 Application for Disability Compensation and Related Compensation Benefits, VA Form 21-526EZ, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran avers on appeal that his right ankle disorder occurred in May 1999-approximately 6 years after discharge from service-while he was playing basketball; however, he argues that his service-connected right knee disability essentially weakened his right ankle which caused his right ankle disorder at that time.  Alternatively, the Veteran avers that his right ankle disorder is aggravated by his right knee disability.  

The Veteran underwent a right ankle VA examination in August 2010.  That examiner opined that the Veteran's right ankle disorder was not caused or aggravated by his right knee disability.  However, the rationale underlying that opinion addresses only the causation aspect of that opinion; the examiner does not address any current evidence or symptomatology associated with his right knee disability, such as an altered gait, which may cause the Veteran's right ankle disorder to increase in severity.  Accordingly, the Board finds that opinion to be inadequate and the right ankle claim must be remanded in order to obtain another VA examination and an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Respecting the Veteran's right knee disability, he underwent surgery of his right knee in October 2013; he had VA examinations of his right knee disability subsequent to his surgery in May 2014 and most recently in September 2015.  However, during his February 2016 hearing, the Veteran indicated that his right knee has worsened since his last VA examination.

In light of the Veteran's statements of worsening and his engagement in physical therapy, it would appear that his right knee disability has potentially worsened since his last VA examination in September 2015.  Thus, the Board finds that, during the remand, the AOJ should afford the Veteran another VA examination of his right knee disability such that the severity of that disability may be adequately and appropriately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, Some of the evidence of record suggests that the Veteran quit working as a truck driver to spend more time with his son.  However, at his Board hearing, the Veteran appeared to testify that he was fired from his job as a truck driver because of the medications he took to treat his service-connected knee disability.  Thus, the Board finds that the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice for a TDIU claim and adjudicate the claim of entitlement to a TDIU.  This matter should only be returned to the Board if the Veteran timely perfects an appeal of this issue.

2.  Obtain any relevant VA treatment records from the San Antonio and Houston VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since April 2016 and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination to determine whether his right ankle disorder is related to service or his service-connected right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all right ankle disorders found, to include any arthritic conditions thereof.

Then, the examiner should opine as to whether each ankle disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the injury where he stepped in a hole and hyperextended his right knee, which resulted in his service-connected right knee disability.

Next, the examiner should opine whether the right ankle disorder is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected right knee disability, to include any associated symptomatology with that disability such as abnormal gait or weightbearing.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation by the right knee disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should discuss the Veteran's lay statements regarding injury, and also discuss his statements regarding symptomatology suffered during injury and any continuity of symptomatology since discharge injury.  

The examiner should also address the Veteran's service treatment records, the private May 1999 right ankle records, the letters from his private physicians of record, as well as the August 2010 VA examination report and that examiner's findings and conclusions therein.  The examiner should finally address any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a right ankle disorder and increased evaluation for the Veteran's right knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

